Atkinson,' J.
The rulings on the admissibility of evidence show no error. Though in some respects contradictory, the evidence authorized the judge to render a judgment awarding temporary alimony for the plain*486tiff and her children, and attorney’s fees; and the amounts allowed were not excessive.
No. 803.
October 17, 1918.
Temporary alimony.- Before Judge Terrell. Carroll superior court. December 27, 1917.
Buford Boykin and Willis Smith, for plaintiff in error.
J. L. Smith and Eugene Spradlin, contra.

Judgment affirmed.


All the Justices concur.